Citation Nr: 1226046	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-08 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.

2. Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for gangrene of the feet.

3. Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral pes planus.

4. Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an anxiety disorder.

5. Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for depression.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Winston-Salem RO in May 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim of service connection for gangrene of the feet and depression have been received.  

The de novo claims for service connection for gangrene of the feet and a depressive disorder, as well as the issue of entitlement to TIDU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In an unappealed a May 2004 rating decision, the RO denied service connection for diabetes mellitus and gangrene of the feet.  

2. The evidence associated with the claims folder subsequent to the RO's May 2004 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for diabetes mellitus.

3. The evidence associated with the claims folder subsequent to the RO's May 2004 rating decision, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gangrene of the feet, as secondary to the service-connected calluses of the bilateral feet and bilateral knee disabilities.

4. In an unappealed rating action dated in February 1982, the RO denied service connection for pes planus.

5. The evidence associated with the claims folder subsequent to the RO's February 1982 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for pes planus.

6. In an unappealed rating action dated in April 1982, the RO denied service connection for a nervous disorder. 

7. The evidence associated with the claims folder subsequent to the RO's April 1982 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an anxiety disorder.

8. In an unappealed rating action dated in August 2004, the RO denied service connection for depression. 

9. The evidence associated with the claims folder subsequent to the RO's August 2004 rating decision, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression, as secondary to the other service-connected disabilities.



CONCLUSIONS OF LAW

1. The May 2004 rating decision, which denied service connection for diabetes mellitus and gangrene of the feet, is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Evidence received since the May 2004 rating action is not new and material, and the claim for service connection for diabetes mellitus is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Since the May 2004 rating action, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for gangrene of the feet, as secondary to the service-connected calluses of the bilateral feet and bilateral knee disabilities. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4. The February 1982 rating decision, which denied service connection for pes planus is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

5. Evidence received since the February 1982 rating action is not new and material, and the claim for service connection for pes planus mellitus is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6. The April 1982 rating decision, which denied service connection for a nervous disorder is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

7. The evidence received since the April 1982 rating action is not new and material, and the claim for service connection for an anxiety disorder is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

8. The August 2004 rating decision, which denied service connection for depression is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

9. Since the August 2004 rating action, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for depression, as secondary to the service-connected disabilities. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of a claim to reopen, as is the case here, VA must look at the bases for the denial in the prior decision(s) and respond with a VCAA notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board finds that VA's VCAA notice duties have been met to the extent necessary. In March 2008, prior to the initial decision on the claim, the RO furnished a letter to the Veteran addressing all pertinent notice elements delineated in 38 C.F.R. § 3.159, and further advised the Veteran that his claim of service connection for diabetes, gangrene, pes planus, depression and anxiety had been previously denied and that in order to reopen these claims the Veteran had to submit new and material evidence. 

The Board further notes that the March 2008 letter provided the Veteran with specific notice as to why his claims were denied and what evidence would be material to his claim. To wit, the RO informed the Veteran that his claim of service connection for depression was previously denied because there was no connection between his depression and his service-connected disabilities.  He was notified that his claims for service connection for diabetes and gangrene were previously denied because there was no link between these disabilities and his military service.  The letter also informed the Veteran that his claim for pes planus and an anxiety disorder were previously denied because there was no evidence indicating that these disabilities were incurred, or due to his military service. As such, the Veteran was advised of the bases for the previous denial and what evidence would be necessary to reopen the claim. See Kent supra.

The March 2008 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

Additionally, the law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. An examination is deemed 'necessary' if the record does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

However, the VCAA left intact the requirement that an appellant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim. It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002). 

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his claims to reopen.  However, an examination is not necessary if no new and material evidence has been received.  38 C.F.R. § 3.159(c)(4)(iii).  

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, VA and private treatment records, records from the Social Security Administration and multiple VA examination reports.  All relevant medical records adequately referenced by the Veteran have been obtained and associated with his claims folder.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims. He exercised the option of a personal hearing and was afforded one in May 2012 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

II. Law and Regulations

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2011). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

	A. Diabetes Mellitus 

The RO denied the Veteran's original claim of service connection for diabetes mellitus in a May 2004 rating decision. The Veteran was notified of this decision and of his appeal rights in a May 14, 2004 letter, but did not perfect a timely appeal of that denial.

When the Veteran's claim was denied in May 2004, the record contained his service treatment records, VA treatment records, private treatment records, and various VA examination reports. 

Based on this evidence, the May 2004 rating decision denied the Veteran's claim on the basis that his service treatment records were negative for any complaints, treatment, or diagnosis of diabetes. The RO also noted that the Veteran was not diagnosed with diabetes until approximately 16 years after he separated from service and that there was no competent evidence showing that his diabetes was related to his military service or any of his service-connected conditions. 

The May 2004 rating decision is final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2011). As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since May 2004) raises a reasonable possibility of substantiating the Veteran's claim.

As noted, the RO denied the Veteran's claim of service connection for diabetes mellitus in May 2004 because there was no evidence of an in-service incurrence of diabetes and there was no competent evidence indicating that the Veteran's diabetes was related to his military service. 

The evidence associated with the Veteran's claims folder since the May 2004 rating decision includes VA and private treatment records, various VA examination reports, records from the Social Security Administration, statements from the Veteran, and the May 2012 hearing transcript. 

The VA and private treatment records, along with the records from the Social Security Administration document the Veteran's ongoing treatment for diabetes mellitus.  These reports cannot be considered 'new' in that they do not add any additional information to the diagnosis of diabetes that was already of record in May 2004. See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease does not constitute new and material evidence). Put another way, the recently received records refer only to the first Shedden element, evidence of a current disability, which had been established in May 2004. The records do indicate that the Veteran's diabetes mellitus was incurred in, or aggravated by, his military service or that his disability developed within one year of his separation from service. 

During the May 2012 hearing, the Veteran testified that he did not intend to file a claim seeking to reopen his previously denied claim of service connection for diabetes.  See the hearing transcript, page 12. He reported that he did not know if he had diabetes during service and first learned of his disability in the "late nineties or early 2000s."  While the Veteran's representative suggested that the Veteran might withdraw his claim, the record does not include a signed written statement expressing his intent to withdraw. See 38 C.F.R. § 20.1404 (2011).  Significantly, during the May 2012 hearing, the Veteran did not testify that his diabetes mellitus was incurred in, or aggravated by his military service; that his diabetes developed within one year of his separation from service; or that a nexus existed between his diabetes and his military service. 

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent evidence suggesting that his diabetes was related to his military service.  He has failed to do so. See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to submit evidence in support of his claim).

Accordingly, the Board must conclude that new and material evidence has not been received and that the Veteran's claim of entitlement to service connection for diabetes mellitus may not be reopened. The benefit sought on appeal remains denied.

      B. Gangrene of the feet.

The RO denied the Veteran's original claim of service connection for gangrene of the feet in a May 2004 rating decision. The Veteran was notified of this decision and of his appeal rights in a May 14, 2004 letter but did not perfect an appeal of that denial.

When the claim of service connection was denied in May 2004, the record contained the Veteran's service treatment records, VA treatment records, private treatment records, and VA examination reports. 

Based on this evidence, the May 2004 rating decision denied the Veteran's claim on the basis that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of gangrene. While the RO acknowledged that the Veteran had a current diagnosis of gangrene, it stated that the evidence reflects that this disease is associated with his non service-connected diabetes mellitus. 

The May 2004 rating decision is final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2011). Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since May 2004) raises a reasonable possibility of substantiating the Veteran's claim.

As noted, the RO denied the Veteran's claim of service connection for gangrene in May 2004 because there was no evidence of an in-service incurrence of gangrene and the record did not indicate that the Veteran's gangrene was related to his military service.   

The evidence associated with the Veteran's claims folder since the May 2004 rating decision includes VA and private treatment records, various VA examination reports, records from the Social Security Administration, statements from the Veteran, and the May 2012 hearing transcript. 

During the May 2012 hearing, the Veteran correctly noted that he has been service-connected for calluses of the right and left foot.  He testified that because of his service-connected foot disabilities, as well as his service-connected right and left knee disabilities, he was unable to properly bend at work and developed additional foot problems which included foot infections and gangrene. See the hearing transcript, page 3. 

The Board finds that the Veteran's testimony addresses the basis for the prior denial in that the Veteran has reported that his gangrene is a continuation of the foot problems he experienced in service and is related to his service-connected calluses of the bilateral feet and bilateral knees. See Shade, v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).

Clearly, new and material evidence sufficient to reopen the previously denied claim for service connection for gangrene of the feet has been received. Thus, the Board grants this aspect of the Veteran's appeal. 




      C.  Bilateral Pes Planus

The RO denied the Veteran's original claim of service connection for pes planus in a February 1982 rating decision. The Veteran was notified of this decision and of his appeal rights in a February 26, 1982 letter but did not initiate an appeal of that denial.

When the claim of service connection was denied in May 2004, the record contained the Veteran's service treatment records and a December 1981 VA examination report. 

Based on this evidence, the February 1982 rating decision denied the Veteran's claim. The basis for this decision was that while the Veteran's service treatment records document his complaints of sore feet, he was not diagnosed with pes planus during service. The RO also acknowledged that the Veteran was diagnosed with flat feet during the December 1981 VA examination.

The February 1982 rating decision is final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2011). As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett, supra. 

The evidence associated with the Veteran's claims folder since the February 1982 rating decision includes VA and private treatment records, VA examination reports, records from the Social Security Administration, statements from the Veteran, and the May 2012 hearing transcript. 

The VA and private medical records document ongoing treatment for the Veteran's feet.  These reports cannot be considered 'new' in that they do not add any additional information to the diagnosis of pes planus that was already of record in February 1982. See Cornele & Mintz, both supra. Put another way, the recently received records refer to the existence of pes planus, which had already been established. The records do not indicate that the Veteran's pes planus was incurred in, or aggravated by, his military service. 

During the May 2012 hearing, the Veteran testified that his foot disabilities began during service. This contention is not new. It was advanced by the Veteran in his October 1981 claim wherein he stated that he developed pes planus "while on active military duty during December 1976."  His statement was considered and rejected by the RO at that time in light of the pertinently negative service treatment records. The Veteran's repeated contentions are therefore not new. See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

The Veteran has been accorded ample opportunity to submit new and material evidence, to include evidence suggesting that he developed pes planus during service.  He has failed to do so. See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to submit evidence in support of his claim).

Accordingly, the Board must conclude that new and material evidence has not been received and that the Veteran's claim of service connection for pes planus may not be reopened. The benefit sought on appeal remains denied.

      D. An Anxiety disorder

The RO denied the Veteran's original claim of service connection for an anxiety disorder in an April 1982 rating decision. The Veteran was notified of this decision and of his appeal rights in a February May 4, 1982 letter but did not initiate an appeal of that denial.

When the claim of service connection was denied in April 1982, the record contained the Veteran's service treatment records, two VA examination reports and a statement from the Veteran. 

Based on this evidence, the April 1982 rating decision denied the Veteran's claim. The basis for this decision was that although the Veteran was diagnosed with an anxiety disorder during a February 1982 VA examination, his service treatment records were negative for any complaints, treatment or diagnosis of a nervous disorder. 

The April 1982 rating decision is final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2011). As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett, supra.

The evidence associated with the Veteran's claims folder since the April 1982 rating decision includes VA and private treatment records, VA examination reports, records from the Social Security Administration, statements from the Veteran, and the May 2012 hearing transcript.

Upon review, the recently received VA and private medical records do not discuss the Veteran's claimed anxiety disorder. In fact, these treatment records indicate that the Veteran has a depressive disorder and not an anxiety disorder.  To wit, a June 2004 VA psychiatric examination diagnosed the Veteran with a depressive disorder, not otherwise specified.  Similarly, the Veteran was diagnosed with major depression during a July 2004 psychological assessment conducted for the Social Security Administration.  The Veteran was also described as "not anxious" during a March 2003 VA treatment note.  In short, although the recently received medical records are 'new' insofar as they were not of record at the time of the RO's prior denial, the records do not indicate that the Veteran has an anxiety disorder that was incurred or aggravated by his active duty service. 

With respect to the Veteran's May 2012 hearing testimony, while the Veteran discussed how his depression was secondary to his service-connected disabilities, he did not provide any testimony regarding his claimed anxiety disorder. 

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent evidence suggesting that his anxiety was related to his military service.  He has failed to do so. See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to submit evidence in support of his claim).

Accordingly, the Board must conclude that new and material evidence has not been received and that the Veteran's claim of entitlement to service connection for an anxiety disorder may not be reopened. The benefit sought on appeal remains denied.

      E.  Depression

The Veteran's claim of service connection for depression was denied by the RO in an August 2004 rating decision. The Veteran was notified of this decision and his appeal rights, but did not perfect an appeal of that denial. 

When the claim of service connection was denied, the record contained the Veteran's service treatment records, VA treatment records, private treatment records and various VA examination reports.

Based on this evidence, the August 2004 rating decision denied the Veteran's claim on the basis that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of depression during service. The RO also noted that although the Veteran had claimed that his depression was due to his service-connected degenerative joint disease of the left knee and calluses of the feet, a VA examiner had stated that his depression was due to his non service-connected diabetes with associated circulatory problems, as well as his low back degenerative disc disease.

The August 2004 rating decision is final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2011). As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett, supra.

In a July 2005 statement, M.R.S., PA-C, stated that the Veteran "suffers from depression due to his multiple medical problems and his inability to pursue a reasonably normal life with gainful employment." 

Upon review, the Board finds that this evidence is both new and material, because it was not before the RO during the August 2004 decision and because it relates to a previously unestablished fact necessary to substantiate the Veteran's claim, namely a nexus between his depression and his service-connected disabilities. 

New and material evidence has been submitted, and the Veteran's claim is reopened. Thus, the Board grants this aspect of the Veteran's appeal. 


ORDER

New and material evidence not having been received, the Veteran's claim for service connection for diabetes mellitus is not reopened.

As new and material evidence has been received to reopen the claim of service connection gangrene of the feet, the appeal to this extent is allowed.

New and material evidence not having been received, the Veteran's claim for service connection for pes planus is not reopened.

New and material evidence not having been received, the Veteran's claim for service connection for an anxiety disorder is not reopened.

As new and material evidence has been received to reopen the claim of service connection for a depressive disorder, the appeal to this extent is allowed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the reopened issues of service connection for gangrene of the feet and a depressive disorder, along with the claim for TDIU, must be remanded for further evidentiary development.  

As described above, there is now of record evidence, in the form of statements from the Veteran, which indicate that his gangrene of the feet is a continuation of the foot problems he experienced during service and is related to his service-connected calluses of the feet and his bilateral knee disabilities. These statements, while sufficient to reopen the claim, are not sufficient to allow the claim and the Board finds that a VA examination is necessary to determine whether the Veteran's gangrene of the feet is related to his service-connected calluses of the feet or bilateral knee disabilities. 

With respect to the reopened claim of service connection for depression, there is now of record evidence, in the form of a statement from M.R.S., PA-C, which indicates that his depression is due to his physical disabilities. This evidence, while sufficient to reopen the claim, is not sufficient to allow the claim. Specifically, the private physician did not indicate which disabilities were causing the Veteran's depression.  As noted above, the evidence of record at the time of the Veteran's prior denial for service connection for depression indicated that his disability was the result of his non service-connected disabilities. 

Consequently, this issue contains certain questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

These questions concern the etiology of the Veteran's depression. See Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Finally, the Board notes the TDIU claim is inextricably intertwined with the increased rating for gangrene of the feet and depression, as the resolution of these claims might have bearing upon the claim for TDIU. 

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. 

Accordingly, the remaining issues are REMANDED for the following action:

1. The RO must assure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs him of what the evidence must show to establish gangrene of the feet and depression under a secondary service connection theories of entitlement.  

2. The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his depression and gangrene since January 2010.  

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records. All efforts to obtain such records should be documented in the claims folder. All available records should be associated with the Veteran's VA claims folder.

3. Then, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his diagnosed gangrene of the feet.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that his gangrene had its clinical onset in active service, is otherwise related to active service, or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected calluses of the feet or bilateral knee disabilities.  

If the Veteran is found to have gangrene that is aggravated by his calluses of the feet or bilateral knee disabilities, the examiner should quantify the approximate degree of aggravation.

Complete rationale should be provided for all opinions expressed.  

4. Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any depressive disorder that he may have. The Veteran's claims folder, including a copy of this remand, must be made available to the examiner. All diagnostic testing deemed necessary should be accomplished.

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current depressive disorder was caused or aggravated (permanently worsened beyond normal progression) by his service-connected disabilities. In this capacity the examiner should be notified that the following disabilities have been granted service connection: degenerative joint disease of the left knee with instability, internal hemorrhoids, calluses of the bilateral feet, degenerative joint disease of the left knee with limited/painful motion, degenerative arthritis of the right knee which is associated with the degenerative joint disease of the left knee, residuals of a left little finger injury, and a cystic mass in the abdominal wall. 

If the Veteran is found to have a depressive disorder that is aggravated by the service-connected disabilities, the examiner should quantify the approximate degree of aggravation.  

The examiner also should provide any opinion as to whether it is at least as likely as not that the service-connected disabilities, in the aggravate, effectively preclude the Veteran from obtaining and retaining gainful employment.

Complete rationale should be provided for all opinions expressed.  

5. Following completion of the above, re-adjudicate the issues of entitlement to service connection for gangrene of the feet, to include as secondary to the service-connected calluses of the feet and bilateral knee disabilities; a depressive disorder, to include as secondary to the service-connected disabilities; and TDIU. If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


